DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makioka et al. (US 2014/0216618) (of record), Guicherd et al. (US 2019/0084357), Nakagawa (US 2010/0163144) (of record), and Nakamura (US 6,276,415) (of record). 

Regarding claim 1, Makioka discloses a motorcycle pneumatic tire comprising: a pair of bead portions ([0031]); a pair of side wall portions continuously extending on the respective bead portions ([0031]); 5a tread portion toroidally extending between the side wall portions ([0031]); and at least one carcass reinforcing the respective portions between the pair of the bead portions ([0031]).
Makioka further discloses that a tire ground-contact surface has a tread pattern that includes plural inclined grooves (Figs. 2-3: 4), 1.5and when the tread width TW (Figs. 2-3: TW) is equally divided in eight (Figs. 2-3: K, L, M, N), among the thus equally-divided eight regions, a region C (Figs. 2-3: M) 
However, Makioka does not expressly recite that the tread portion is composed of a central rubber arranged in a tire width-direction central region sandwiching a tire equator and a side rubber arranged in both tire widthwise 10end portions having a lower modulus than the central rubber and having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions, with the side rubber extending to a tire width-direction inner side further than a point at 1/4 of a tread width TW on a tire width-direction outer side from a tire equator. 
Guicherd teaches a motorcycle pneumatic tire wherein a tread portion is composed of a central rubber (Fig. 1: P1, C1) arranged in a tire width-direction central region sandwiching a tire equator and a side rubber (Fig. 1: P2, C2) arranged in both tire widthwise 10end portions having a lower modulus than the central rubber (Fig. 1: P1, C1) and having a structure in which the central rubber (Fig. 1: P1, C1) and the side rubber (Fig. 1: P2, C2) are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions ([0032]-[0034], [0053]-[0055]). Guicherd further teaches that the side rubber has an axial half-width (Fig. 1: L1) equal to the tire half-width (Fig. 1: L) minus the axial half-width of the central rubber (Fig. 1: L0) ([0032]), wherein the axial half-width of the central rubber (Fig. 1: L0) is in a range of 0.55(L) to 0.8(L) ([0032], [0054]), wherein the axial half-width of the side rubber (Fig. 1: L1) is then in a range of 0.45(L) to 0.2(L) (i.e. L1 = L – L0 = L – 0.55L = 0.45L; L1 = L – L0 = L – 0.8L = 0.2L) ([0032]), and thereby the axial width of the side rubber with respect to the tread width is in a range of 0.9 to 0.4 (i.e. TW = 2L; L1 = 0.45(2L) = 0.9(TW); L1 = 0.2(2L) = 0.4(TW)), which falls within and 
Nakagawa also teaches a motorcycle pneumatic tire wherein a tread portion is composed of a central rubber (Fig. 1: 3) arranged in a tire width-direction central region sandwiching a tire equator and a side rubber (Fig. 1: 4) arranged in both tire widthwise 10end portions having a lower modulus than the central rubber and having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions ([0009]-[0011], [0025]-[0028]). In this manner, it is possible to provide a pneumatic radial tire for a motorcycle in which a difference between the rigidities of the center section and the shoulder sections of the tread section is reduced to further increase wear life, a grip force, and high-speed durability without impairing linear characteristics of handling, so that safety during traveling can be ensured ([0009], [0012], [0026]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makioka in order to provide the central rubber and side rubber structure taught by Nakagawa so as to provide a pneumatic radial tire for a motorcycle in which a difference between the rigidities of the center section and the shoulder sections of the tread section is 
However, Makioka also does not expressly recite that the depth of the inclined grooves is greater than the thickness of the side rubber in at least a part of the region C.
Nakamura teaches a motorcycle pneumatic tire wherein the size of the slant sub-groove such as depth of the main portion and the like are optimized totally and balancedly, whereby the drainage performance on wet road is enhanced and the bending rigidity of the tread at the meridional section of the tire is properly maintained to advantageously improve the resistance to cracking at the groove bottom and the length of the groove edge effective to lateral input is sufficiently maintained to bring about a high resistance to lateral slipping force (Col. 3 lines 64-67; Col. 4 lines 1-6). In other words, the depth of the slant (i.e. inclined grooves) of a motorcycle tire may be optimized. While Nakamura does not explicitly recite the value for the depth of the inclined grooves relative to the thickness of the side rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said groove depth. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the depth of the inclined grooves relative to the thickness of the side rubber in order to improve wet performance and traction. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the depth of the inclined grooves relative to the thickness of the side rubber. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Makioka in order to optimize the depth of the inclined grooves so as to enhance drainage performance on wet roads and properly maintain the bending rigidity of the tread at the meridional section of the tire to advantageously improve the resistance to cracking at the groove bottom, as taught by Nakamura. 

Regarding claim 2, Makioka further discloses that the tread width TW is equally divided in eight (Figs. 2-3: see sections K, L, M, N mirrored across both sides of the tire equator e) and, based on the tire equator (Figs. 2-3: e), a range from the tire equator to a point at 1/8 of the tread width TW on the tire width-direction outer side (Figs. 2-3: K), a range of 1/8 to 1/4 of the tread width TW on the tire width-direction outer side from the tire equator (Figs. 2-3: L), a range of 251/4 to 3/8 of the tread width TW on the tire width-direction outer side from the tire equator (Figs. 2-3: M),17 and a range between 3/8 of the tread width TW on the tire width-direction outer side from the tire equator and a tread end (Figs. 2-3: N) are defined as regions A, B, C and D (Figs. 2-3: K, L, M, N), respectively, the numbers nA, nB and nC of the inclined grooves included per a single pitch of the tread pattern in the respective regions A, B and C satisfy a relationship of nA < nB <nC (Figs. 2-3: see how K (i.e. A) has 1 groove in the pitch, L (i.e. B) has 2 grooves in the pitch, and M (i.e. C) has 3 grooves in the pitch), and 5inclination angles ϴA, ϴB, ϴC and ϴD (Fig. 2: ϴ1, ϴ2, ϴ4 and ϴ5) of the inclined grooves (Fig. 2: 4a, 4a’, 4b, 4b’, 4c, 4c’) included in the respective regions A, B, C and D (Fig. 2: K, L, M, N) with respect to a tire circumferential direction satisfy a relationship ϴA < ϴB < ϴC < ϴD (Fig. 2: ϴ1 = 9 degrees to 23 degrees, ϴ2 = 20 degrees to 35 degrees, ϴ4 = 29 degrees to 41 degrees, and ϴ5 = 50 degrees to 64 degrees) ([0048], [0051], [0059], [0060]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.


/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749